EXHIBIT A
gj
:

 

BOBOX e209 Check.) Go

   

He te eT etal

Dear Patricia Davis

vanted to let you know about a change to your account referenced above. Your account with a balance of
12 was acquired by Alliant Capital Mgmt, LLC. on or about 04/13/2019 Ane iant Capital Mgmt, LLC. now owns

 

account and may contact you either directly or through an affiliate or third par
f you have any questions about your account, please contact Alliant Capital Mgmt, LLC. at

nt Capital Mgmt, LLC

7-8334
oS , Da
Robinson Rd

 

 

THIS LETTER IS FOR INFORMATIONAL PURPOSES ONLY
AND IS NOT AN ATTEMPT TO COLLECT A DEBT
